Citation Nr: 0908000	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  02-08 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder, and if so, entitlement to service connection 
for same.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left great toe fracture, and if so, 
entitlement to service connection for same.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
deviated nasal septum, and if so, entitlement to service 
connection for same.

4.  Entitlement to an effective date earlier than April 23, 
1992, for service connection for a left knee disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by Department of Veterans Affairs (VA) 
Regional Offices (RO) and Appeals Management Centers (AMC).  
By an August 1981 rating decision, the New York, New York RO 
denied the veteran's claims of entitlement to service 
connection for a low back disorder, residuals of a left great 
toe fracture, and a deviated nasal septum.  By a January 1983 
rating decision, the New York, New York RO denied the 
veteran's claims of entitlement to service connection for 
back, knee, and toe conditions.  

By a September 1999 rating decision, the New York, New York 
RO established service connection for a left knee disorder, 
evaluated as 10 percent disabling effective September 30, 
1992.  By a February 2006 rating decision of the Huntington, 
West Virginia AMC, an earlier effective date, April 23, 1992, 
for the veteran's service-connected left knee disorder was 
established.  

The Board most recently remanded these matters to the RO for 
further action in December 2006.

The Board notes that the March 2004 Board remand and the 
December 2006 Board remand both referred the veteran's 
unadjudicated August 2001 claims of entitlement to service 
connection for a liver condition, a kidney condition, and 
Type II diabetes as a result of exposure to Agent Orange.  
From a review of the records currently before the Board, it 
appears that the RO has not adjudicated such and the issues 
are referred back to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a low back disorder was last denied in a January 1983 
rating decision.  The veteran was notified of that decision 
but failed to perfect a timely appeal.  The decision became 
final.

2.  The evidence as to the veteran's claim of entitlement to 
service connection for a low back disorder received since the 
last final denial in January 1983 is new, in that it is not 
either cumulative nor redundant of the evidence of record at 
the time of the last prior final denial, and it is material 
because it bears directly and substantially upon the specific 
matter under consideration, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  A low back disorder is attributable to the veteran's 
period of service.

4.  The veteran's claim of entitlement to service connection 
for residuals of a left great toe fracture was last denied in 
a January 1983 rating decision.  The veteran was notified of 
that decision but failed to perfect a timely appeal.  The 
decision became final.

5.  The evidence as to the veteran's claim of entitlement to 
service connection for residuals of a left great toe fracture 
received since the last final denial in January 1983 is new, 
in that it is not either cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and it is material because it bears directly and 
substantially upon the specific matter under consideration, 
and which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

6.  Residuals of a left great toe fracture are attributable 
to the veteran's period of service.

7.  The veteran's claim of entitlement to service connection 
for a deviated nasal septum was previously denied in an 
August 1981 rating decision.  The veteran was notified of 
that decision but failed to perfect a timely appeal.  The 
decision became final.

8.  The evidence as to the veteran's claim of entitlement to 
service connection for a deviated  nasal septum received 
since the last final denial in August 1981 is new, in that it 
is not either cumulative nor redundant of the evidence of 
record at the time of the last prior final denial, and it is 
material because it bears directly and substantially upon the 
specific matter under consideration, and which by itself, or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

9.  A deviated nasal septum is attributable to the veteran's 
period of service.

10.  Evidence of record indicates that a formal claim of 
entitlement to service connection for a left knee condition, 
dated April 23, 1992, was filed at the RO.

11.  Entitlement to service connection arose on January 4, 
1999, the date upon which medical evidence indicated a nexus 
between the veteran's in-service knee injury and his current 
left knee condition.


CONCLUSIONS OF LAW

1.  The January 1983 rating decision that denied the 
veteran's claim of entitlement to service connection for a 
low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
veteran's previously denied claim of entitlement to service 
connection for a low back disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

3.  A low back disorder was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

4.  The January 1983 rating decision that denied the 
veteran's claim of entitlement to service connection for 
residuals of a left great toe fracture is final.  38 U.S.C.A.      
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2008).

5.  New and material evidence has been received to reopen the 
veteran's previously denied claim of entitlement to service 
connection for residuals of a left great toe fracture.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

6.  Residuals of a left great toe fracture were incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

7.  The August 1981 rating decision that denied the veteran's 
claim of entitlement to service connection for a deviated 
nasal septum is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

8.  New and material evidence has been received to reopen the 
veteran's previously denied claim of entitlement to service 
connection for a deviated nasal septum.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

9.  A deviated nasal septum was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2008).

10.  The criteria for an effective date earlier than April 
23, 1992, for service connection for a left knee disorder, 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 
5110(b)(1) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.400(b)(1), 3.400(o)(2), 4.130 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition as to the veteran's 
claims of entitlement to service connection for a low back 
disorder, residuals of a left great toe fracture, and a 
deviated septum, the Board finds that a discussion as to 
whether VA's duties to notify and assist the veteran have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and that 
deciding the appeal, as to the veteran's claims of 
entitlement to service connection for a low back disorder, 
residuals of a left great toe fracture, and a deviated nasal 
septum, at this time is not prejudicial to the veteran.

As to the veteran's claim of entitlement to an effective date 
earlier than April 23, 1992 for service connection for a left 
knee condition, the Board notes that the veteran's claim for 
same arises from his disagreement with the effective date 
assigned following the grant of service connection.  Once 
service connection is granted, the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Accordingly, the Board finds that VA satisfied its 
duties to notify the veteran in this case, as to his claim of 
entitlement to an effective date earlier than April 23, 1992 
for service connection for a left knee condition.

New and Material Evidence 

Service connection for a low back disorder and residuals of a 
left great toe fracture were last denied in a January 1983 
rating decision, and service connection for a deviated nasal 
septum was last denied in an August 1981 rating decision.  
Although the RO declined to reopen the veteran's April 1992 
claims of entitlement to service connection for a low back 
disorder, residuals of a left great toe fracture, and a 
deviated nasal septum, the Board must consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claims and adjudicate the claims de novo.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnet v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996). 

The claims of entitlement to service connection for a low 
back disorder, residuals of a left great toe fracture, and a 
deviated nasal septum may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim in April 1992.  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that bears directly and 
substantially upon the specific matter under consideration, 
and which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened.  
38 C.F.R. § 3.156(a) (2000).  

The definition of new and material evidence has been changed, 
but the latest definition only applies to applications to 
reopen a finally decided claim received by VA on or after 
August 29, 2001.  Thus, the change does not apply to this 
case because the claim to reopen was received before that 
date.  66 Fed. Reg. 45,620 (Aug. 29, 2001); 38 C.F.R.  § 
3.156(a) (2005).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence before VA at the time of the prior final 
decisions in August 1981 and January 1983 consisted of the 
veteran's claim of entitlement to service connection, service 
treatment records, post-service treatment records dated from 
January 1981 to February 1981, report of VA neuropsychiatric 
evaluation dated in June 1981, and report of VA examination 
dated in June 1981.  

The veteran applied to reopen his claims of entitlement to 
service connection for a low back disorder, residuals of a 
left great toe fracture, and a deviated nasal septum in April 
1992.  Newly received evidence includes:  additional service 
treatment records; The Seabag newspaper dated on January 20, 
1966; post-service VA treatment records dated from January 
1983 to November 1992, July 1995, February 1996 to June 1997, 
and November 2004 to January 2006; transcript of a March 1994 
hearing before a Decision Review Officer; record of August 
1997 VA examination; March 2000 statement from fellow service 
member; May 2001 and September 2004 x-ray examination 
results; private treatment records dated in May 2001; June 
2002 statement from a neighbor; September 2004 x-ray 
examination results; January 2008 letter from a private 
physician; February 2008 letter from a private physician; 
March 2008 letter from a private physician; undated statement 
from the veteran's sister; portions of the veteran's 
application for Social Security disability benefits; and the 
veteran's own statements.

The Board notes that the veteran has filed additional 
evidence that was not accompanied by a waiver of initial RO 
consideration.  However, in light of the favorable 
disposition of the veteran's claims of entitlement to service 
connection for a low back disorder, residuals of a left great 
toe fracture, and a deviated septum, the Board finds that the 
veteran is not prejudiced by the Board's consideration of the 
additional evidence in the adjudication of this appeal.



Low Back Disorder

At the time of the August 1981 rating decision, the RO found 
that there was no evidence of complaint, treatment, or 
diagnosis of a back condition during the veteran's period of 
service.  The veteran's claim of entitlement to service 
connection for a low back disorder was denied at that time.  
The veteran's claim for same was also denied, most recently, 
in a January 1983 rating decision.

The newly received evidence indicates that the veteran was 
hospitalized for two days in July 1966 for lower back pain.  
At that time, the veteran's service treatment records 
indicate that he was diagnosed with acute muscle strain, 
right lumbar area.  Additional newly received evidence, a 
February 2008 letter from the veteran's private physician, 
indicates that the veteran is currently diagnosed with lower 
back degenerative changes, status post an injury while 
working in the Navy.  The private physician opined that it is 
more likely that the veteran's current injuries are related 
to the problem that the veteran experienced while he was in 
service.  An additional letter from a different private 
physician, dated in March 2008, indicates that the physician 
opined that the veteran's severe lower back degenerative 
changes are consistent with long-standing back complaints 
stemming from an injury in the Navy.  The physician further 
opined that the veteran's back complaints originated from the 
injury in service and that his current complaints are 
causally related to same.

The Board finds that the evidence as to the veteran's claim 
of entitlement to service connection for a low back disorder 
received since the last final decision in January 1983 is new 
in that it is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial.  

The Board also finds that the evidence as to the veteran's 
claim of entitlement to service connection for a low back 
disorder received since the last final decision in January 
1983 is material.  The RO previously found that there was no 
evidence of complaint, treatment, or diagnosis of a back 
condition during the veteran's period of military service.  
Thus, the July 1966 service treatment records indicating 
acute muscle strain, right lumbar area, and the February and 
March 2008 letters of private physicians opining as to a 
relationship between the veteran's current lower back 
disorder and an in-service event or injury bear directly and 
substantially upon the specific matter under consideration, 
and which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.303 (2008).    

In this case, the veteran has submitted medical evidence as 
to a complaint, treatment, or diagnosis of a lower back 
disorder during his period of military service.  The veteran 
has also submitted medical evidence as to a relationship 
between his current lower back disorder and an in-service 
event or injury.  Accordingly, new and material evidence as 
to the veteran's claim of entitlement to service connection 
for a low back disorder has been received, and such claim is 
reopened. 

Residuals of a Left Great Toe Fracture

At the time of the August 1981 rating decision, the RO found 
that there was no evidence of complaint, treatment, or 
diagnosis of a fracture of the left great toe during the 
veteran's period of service.  The veteran's claim of 
entitlement to service connection for residuals of a left 
great toe fracture was denied at that time.  The veteran's 
claim for same was also denied, most recently, in a January 
1983 rating decision.  

The newly received evidence, specifically the statements from 
a fellow service member, neighbor, the veteran's sister, and 
the veteran's himself; indicate that the veteran incurred a 
fractured left great toe during his period of military 
service.  Additional newly received evidence is a January 
2008 letter from a private physician stating that in his 
opinion, the veteran has a permanent disability, associated 
with hallux interphalangeal joint arthritis of the left foot, 
and causally related to the injury sustained in service.

The Board finds that the evidence as to the veteran's claim 
of entitlement to service connection for residuals of a left 
great toe fracture received since the last final decision in 
January 1983 is new in that it is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial.   

The Board also finds that the evidence as to the veteran's 
claim of entitlement to service connection for residuals of a 
left great toe fracture received since the last final 
decision in January 1983 is material.  The RO previously 
found that there was no evidence of complaint, treatment, or 
diagnosis of a fracture of the left great toe during the 
veteran's period of military service.  Thus, evidence, in the 
form of statements from a fellow service member, a neighbor, 
the veteran's sister, and the veteran, indicating the 
incurrence of a fracture of the left great toe during 
service, and the January 2008 letter of a private physician 
opining as to a relationship between the veteran's residuals 
of a left great toe fracture and an in-service event or 
injury bears directly and substantially upon the specific 
matter under consideration, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.303 (2008).  

In this case, the veteran has submitted evidence as to the 
incurrence of a fracture of the left great toe during his 
period of military service.  The veteran has also submitted 
medical evidence as to a relationship between his residuals 
of a left great toe fracture and an in-service event or 
injury.  Accordingly, new and material evidence as to the 
veteran's claim of entitlement to service connection for 
residuals of a left great toe fracture has been received, and 
such claim is reopened. 

Deviated Nasal Septum

At the time of the August 1981 rating decision, the RO found 
that because the examination conducted for the purpose of the 
veteran's separation from service indicated a deviated 
septum, existing prior to service, such condition was not 
incurred during the veteran's period of military service.  
The veteran's claim of entitlement to service connection for 
a deviated nasal septum was denied.  

The newly received evidence indicates that the veteran 
participated in recreational weight-lifting during service, 
participated in boxing competitions during service, reported 
a history of nasal trauma during service, and underwent 
septoplasty to correct a deviated septum in July 1995.  
Additional newly received evidence is a January 2008 letter 
from a private physician stating that, based upon review of 
the veteran's entrance and separation examinations, it 
appears that the veteran's deviated nasal septum was incurred 
during his period of service.  

The Board finds that the evidence as to the veteran's claim 
of entitlement to service connection for a deviated nasal 
septum received since the last final decision in August 1981 
is new in that it is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial.   

The Board also finds that the evidence as to the veteran's 
claim of entitlement to service connection for a deviated 
nasal septum received since the last final decision in August 
1981 is material.  The newly received evidence, in the form 
of the veteran's statements alleging participation in boxing 
competitions and in-service nasal trauma, as well as the 
January 2008 letter indicating that the veteran's deviated 
nasal septum occurred during service, bears directly and 
substantially upon the specific matter under consideration, 
and which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.303 (2008).  

In this case, the veteran has submitted evidence as to the 
incurrence of an in-service nasal trauma.  Accordingly, new 
and material evidence as to the veteran's claim of 
entitlement to service connection for a deviated nasal septum 
has been received, and such claim is reopened. 

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Service connection for some disorders will be 
rebuttably presumed if manifested to a compensable degree 
within one year following active service.  The veteran's low 
back disorder, residuals of a left great toe fracture, or 
deviated nasal septum however, are not disabilities for which 
service connection may be granted on a presumptive basis.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins 
v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 
125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).

Low Back Disorder

The veteran asserts that his low back disorder is related to 
his period of active service.  Specifically, the veteran 
contends that he lifted a garbage can full of grease and 
experienced severe low back pain in July 1966, and such in-
service injury is related to his current low back disorder.  

Report of Medical Examination, dated in September 1965, and 
conducted for the purpose of entry into service, indicates 
that no abnormality to the spine, or other musculoskeletal 
system, was noted.  Report of Medical History, also dated in 
September 1965, and completed by the veteran, is silent for 
any arthritis or rheumatism, or bone, joint, or other 
deformity.

Record of treatment dated in July 1966 indicates that the 
veteran reported severe right low back pain, subsequent to 
lifting a garbage can.  Physical examination revealed normal 
results, except for marked right lumbar paraspinous muscle 
spasm and marked limitation of motion of the lumbar area, 
secondary to pain.  The veteran was diagnosed with acute 
muscle strain, right lumbar area, and treated for two days in 
the hospital with medication and hydroculator pads.

Report of Medical Examination, dated in September 1967, and 
conducted for the purpose of separation from service, 
indicates that no abnormality to the spine, or other 
musculoskeletal system, was noted.  

As there is no evidence of record describing continued 
symptomology of a low back disorder dated after July 1966, it 
appears that chronicity in service is not established in this 
case.  As chronicity in service has not been established, a 
showing of continuity of symptoms after discharge is required 
to support the veteran's claim of entitlement to service 
connection for a low back disorder.  38 C.F.R. § 3.303(b).

The first post-service clinical evidence demonstrating 
symptomology of a low back disorder is dated in September 
1992, approximately 25 years after separation from service.  
VA treatment records dated at that time indicate that the 
veteran reported a history of low back pain since 1986.  

VA examination dated in August 1997 indicates that the 
veteran complained of pain to the low back.  

VA treatment records indicate that the veteran underwent x-
ray examination for his low back in September 2004.  Results 
of such examination indicated mild straightening of the 
lumbar spine, with some larger osteophytes seen throughout 
the lower thoracic and upper lumbar spine, without narrowing 
of the intervertebral vertebral disk spaces representing 
diffuse idiopathic skeletal hyperostosis.  Some narrowing of 
the veteran's lumbar spine at L4-5 was noted.  

VA treatment records dated in November 2004 indicate that the 
veteran reported a history of low back pain in conjunction 
with treatment for his left knee.   
Record of private treatment dated in February 2008 indicates 
that the veteran presented with a history of a low back 
injury during his period of service.  The physician reported 
that the veteran provided him with service treatment records 
dated in July 1966 describing a low back injury and 
subsequent treatment.  Physical examination revealed that the 
veteran was able to bend forward minimally, and hyperextend 
the lumbar spine minimally.  The veteran was diagnosed with 
lower back degenerative changes, status post an injury while 
working in the Navy.  The physician opined that it is more 
likely that the veteran's current injuries are related to the 
problem that the veteran experienced while he was in service.  

Record of private treatment dated in March 2008 indicates 
that the veteran reported a history of a low back injury 
during his period of service.  It appears that the veteran 
made service treatment records reflecting such injury 
available to the physician for review.  Physical examination 
revealed that the veteran had half-normal flexion of the 
lumbar spine, zero extension, lateral flexion jog in either 
direction, and straight leg raising to 90 degrees, 
bilaterally.  The physician noted that x-ray examination 
results dated in January 2008 revealed advanced degenerative 
changes of the lumbar spine with syndesmophyte formation from 
L1 to S1 as well as in the visualized lower thoracic spine.  
The physician opined that the veteran's severe lower back 
degenerative changes are consistent with long-standing back 
complaints stemming from an injury in the Navy.  The 
physician further opined that the veteran's back complaints 
originated from the injury in service and that his current 
complaints are causally related to same.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  While 
there is no clinical evidence of record describing 
symptomatology of a low back disorder for approximately 25 
years after separation from service, there is probative 
evidence establishing a medical nexus between the veteran's 
period of service, specifically his July 1966 low back 
injury, and his current low back disorder, and service 
connection for same is warranted.

The probative evidence in this case demonstrates that it is 
at least as likely as not that the veteran's low back 
disorder developed as a result of his in-service low back 
injury.  Significantly, there is no probative evidence to the 
contrary.  See Mariano v. Principi, 17 Vet. App. 305, 312 
(2003) (holding that the Board is not permitted to seek 
additional development for the purpose of obtaining evidence 
against the claim).

Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that it is as likely as not that the 
veteran's low back disorder is related to his period of 
military service.  Therefore, the criteria for service 
connection are met and service connection for a low back 
disorder is granted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Left Great Toe Fracture

The veteran asserts that his residuals of a left great toe 
fracture are related to his period of active service.  
Specifically, the veteran contends that while he was painting 
a pipe aboard the USS Independence, a heavy metal object fell 
upon his left toe and caused a fracture to same.  The veteran 
contends that his current residuals of a left great toe 
fracture are related to this in-service injury.  

Report of Medical Examination, dated in September 1965, and 
conducted for the purpose of entry into service, indicates 
that no abnormality of the feet was noted. Report of Medical 
History, also dated in September 1965, and completed by the 
veteran, is silent for any foot trouble, or bone, joint, or 
other deformity.  

Report of Medical Examination, dated in September 1967, and 
conducted for the purpose of separation from service, 
indicates that no abnormality of the feet was noted.  

In an undated statement, the veteran's sister stated that, in 
1967 the veteran was on leave after his Mediterranean cruise 
and had a broken toe.  The veteran's sister asserted that the 
veteran received such injury on duty aboard the aircraft 
carrier USS Independence.  

In a statement dated in March 2000, a fellow service member 
stated that he recalled that the veteran injured his left big 
toe while painting in Portsmouth, Virginia.

In a statement dated in June 2002, the veteran's former 
neighbor stated that he recalled that the veteran came home 
from the Navy on crutches.  The neighbor stated that he asked 
the veteran about his injury and the veteran told him that a 
weight dropped on his left foot and broke his left toe while 
he was aboard ship. 

The Board notes that there is no record of a left foot or toe 
injury contained in the veteran's service treatment records.  
It is significant that the veteran's service treatment 
records include only his entrance and separation 
examinations, dental records, immunization records, 
audiological examination results, and one instance of 
treatment for a knee injury.  In essence, the veteran's 
service treatment records indicate that the veteran sought 
medical care only once, for a knee injury, during his period 
of service.  During the course of the veteran's claim of 
entitlement to service connection for a knee condition, an 
additional service treatment record related to same was 
located and associated with the veteran's claims file.  As 
the veteran has described multiple instances of treatment 
during service, and at least record of one instance of 
treatment was located outside of the veteran's service 
treatment records, it is unclear to the Board if the 
veteran's service treatment records are missing relevant 
documents.  Thus, based upon the possibility of missing 
service treatment records, and the statements submitted as to 
the veteran incurring a left great toe fracture during 
service, the Board resolves all benefit of the doubt in favor 
of the veteran and finds that he incurred a left great toe 
fracture during his period of service.

As there is no evidence of record describing a left great toe 
fracture, or any foot or toe injury during service, there can 
be no evidence of record describing continued symptomology of 
same.  Thus, it appears that chronicity in service is not 
established in this case, and a showing of continuity of 
symptoms after discharge is required to support the veteran's 
claim of entitlement to service connection for residuals of a 
left great toe fracture.  38 C.F.R. § 3.303(b).

The first post-service clinical evidence demonstrating 
residuals of a left great toe fracture is dated in May 2001, 
approximately 34 years after separation from service.  At 
that time, VA treatment records indicate that the veteran 
complained of numbness of the hallux.  Physical examination 
revealed no sensation on palpation, no lesions, and a one-
inch scar on the left first interspace.  The veteran was 
diagnosed with neuropathy of the hallux, secondary to trauma, 
and was treated with medication.  X-ray examination at that 
time revealed vascular calcification in the soft tissues, 
degenerative changes in the navicula and the interior and 
posterior aspect of the calcaneus, accessory nodes adjacent 
to the cuboid and the navicula, degenerative changes and some 
loss of joint space at the left first metatarsophalangeal 
joint, and old traumatic degenerative changes in the left 
first toe.

Record of private treatment dated in January 2008 indicates 
that the veteran presented for documentation of his injury he 
sustained while in the military in 1967.  The physician 
reported that the veteran described an injury to his great 
left toe.  The physician reported that the veteran described 
a 300-pound metal object falling on his great left toe while 
painting aboard the USS Independence.  The physician reported 
that, based upon the veteran's history, there was a closed 
reduction of the hallux fracture, as well as repair of the 
laceration.  The physician reported that the veteran 
explained that he did not have medical evidence of such 
treatment subsequent to his injury because records were kept 
only if the veteran was admitted to sick bay, and such was 
not the case here.  The physician reported that x-ray 
examination results dated in May 2001 revealed an old 
fracture of the proximal phalanx of the hallux as well as 
traumatic arthritis of the hallux interphalangeal joint.  
Repeat x-ray examination dated in August 2007 revealed 
arthritis of the hallux interphalangeal joint of the left 
foot.  The physician stated that in his opinion, the veteran 
has a permanent disability, associated with hallux 
interphalangeal joint arthritis of the left foot, and 
causally related to the injury sustained in service.
  
Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  While 
there is no clinical evidence of record describing 
symptomatology of residuals of a left great toe fracture for 
approximately 34 years after separation from service, there 
is probative evidence establishing a medical nexus between 
the veteran's period of service, specifically his claimed 
fracture of his left great toe, and his current residuals of 
same, and service connection is warranted.

The probative evidence in this case demonstrates that it is 
at least as likely as not that the veteran's residuals of a 
left great toe fracture developed as a result of an in-
service fracture of the left great toe.  Significantly, there 
is no probative evidence to the contrary.  See Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003) (holding that the 
Board is not permitted to seek additional development for the 
purpose of obtaining evidence against the claim).

Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that it is as likely as not that the 
veteran's residuals of a left great toe fracture are related 
to his period of military service.  Therefore, the criteria 
for service connection are met and service connection for 
residuals of a left great toe fracture is granted.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Deviated Nasal Septum

The veteran asserts that his deviated nasal septum is related 
to his period of active service.  Specifically, the veteran 
asserts that he experienced multiple nasal traumas while in 
service that are related to his deviated nasal septum, from 
which he experiences chronic nasal congestion.

Report of Medical Examination, dated in September 1965, and 
conducted for the purpose of entry into service, indicates 
that no abnormality of the nose was noted.  Report of Medical 
History, also dated in September 1965, and completed by the 
veteran, is silent for any ear, nose, or throat trouble.

Report of Medical Examination, dated in September 1967, and 
conducted for the purpose of separation from service, 
indicates that a mild nasal septal deviation to the right, 
adequate airway, existed prior to entry, and not considered 
disabling or disqualifying was noted.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2008).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A.       § 1153 (West 2002); 
38 C.F.R. § 3.306(a), (b) (2008).  Aggravation of a pre-
existing condition may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by § 
3.306 applies only if there is an increase in severity during 
service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  A 
mere transient flare-up during service of a pre-existing 
disorder does not, in the absence of evidence of a worsening 
of the underlying condition, constitute aggravation of the 
disorder.  In addition, "[t]he usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment . . . will not be considered service-connected 
unless the disease or injury is otherwise aggravated by 
service."  38 C.F.R. § 3.306(b)(1) (2008).

In this case, there is no evidence that upon examination at 
entry into service there was any defect, infirmity, or 
disorder with regard to the veteran's nose, or symptoms of a 
deviated nasal septum.  Significantly, the veteran reported, 
in his September 1965 Report of Medical History, that he did 
not have trouble with his nose.  As there is no evidence of 
any defect, infirmity, or disorder as to the veteran's nose 
indicated in the veteran's service treatment records upon 
entry, a pre-existing condition is not indicated, and the 
veteran is entitled to a presumption of soundness.  38 
U.S.C.A. § 1111.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether the presumption 
of soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service and that it was not aggravated 
during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. 
Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

The examiner's notation that the veteran's deviated nasal 
septum existed prior to entry to service, made at the time of 
the September 1967 separation examination, is medical 
evidence upon which the Board may rely in determining whether 
the presumption of soundness is rebutted by clear and 
unmistakable evidence.  However, the Board finds it 
significant that the veteran, in statements in support of his 
claim, asserted that he did not experience a deviated nasal 
septum prior to entry into service, and that the September 
1965 entrance examination, to include the veteran-completed 
report of medical history, is silent for such condition.  
Thus, 
the Board resolves all benefit of the doubt in favor of the 
veteran and finds that there is no clear and unmistakable 
evidence that the veteran's deviated nasal septum existed 
prior to entry into service, and the presumption of soundness 
may not be rebutted.

The Board notes that there is no record of nasal or facial 
trauma contained in the veteran's service treatment records.  
As discussed above, the veteran's service treatment records 
indicate that the veteran sought medical care only once, for 
a knee injury, during his period of service.  As the veteran 
has described multiple instances of treatment during service, 
and at least record of one instance of treatment was located 
outside of the veteran's service treatment records, it is 
unclear to the Board if the veteran's service treatment 
records are missing relevant documents.  Thus, based upon the 
possibility of missing service treatment records, the 
evidence of a deviated nasal septum upon separation from 
service, and the veteran's assertions that he incurred nasal 
trauma while training for boxing competitions during service, 
the Board resolves all benefit of the doubt in favor of the 
veteran and finds that he incurred a deviated nasal septum 
during his period of service.

As there is no evidence of record describing a deviated nasal 
septum, or any nose injury during service, there can be no 
evidence of record describing continued symptomology of same.  
Thus, it appears that chronicity in service is not 
established in this case, and a showing of continuity of 
symptoms after discharge is required to support the veteran's 
claim of entitlement to service connection for a deviated 
nasal septum.  38 C.F.R. § 3.303(b).

VA treatment records dated in July 1995, approximately 18 
years after separation from service, indicate that the 
veteran complained of difficulty breathing from the right 
side of his nose.  Physical examination revealed a severe 
septal deviation, and the veteran underwent elective 
septoplasty.  

VA treatment records dated in October 1996 indicate that 
veteran had no complaints, reported that his breathing has 
improved, and denied the occurrence of nose bleeds.  VA 
treatment records dated in May 1998 indicate that the veteran 
reported that his breathing was better. 

VA treatment records dated in April 2001 indicate that the 
veteran complained of nasal congestion and the occasional use 
of prescription medication.  The veteran reported a history 
of a deviated nasal septum subsequent to a nose injury, and 
reported that he underwent septoplasty in 1995.  The 
handwriting of the examiner at the time of this treatment is 
unclear; however, it appears that redness and swelling were 
observed.  The veteran was diagnosed with a deviated nasal 
septum, treated with medication, and referred for 
radiological testing.  Report of radiological testing dated 
in May 2001 revealed well-developed and clear paranasal 
sinuses, without variations in anatomy, and a mild nasal 
septal deviation from left to right without intranasal 
contact point and without evidence of acute or chronic 
sinusitis. 

A letter from the veteran's private physician, dated in 
January 2008, indicates that the veteran provided the 
physician with his service treatment records to include 
reports of his entrance and separation examinations.  The 
physician opined, that based upon the report of examination 
indicating a normal nose upon entry into service, and the 
report of examination indicating a deviated nasal septum upon 
separation from service, that the veteran's deviated nasal 
septum occurred during his period of service.  The physician 
reported that the veteran described exposure to nasal trauma 
during service, a nasal septal repair at a VA facility, and 
current complaints of chronic nasal congestion treated with 
nasal steroids.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  While 
there is no clinical evidence of record describing 
symptomatology of a deviated nasal septum for approximately 
18 years after separation from service, there is probative 
evidence establishing a medical nexus between the veteran's 
period of service, specifically his claimed nasal traumas, 
and his deviated nasal septum, and service connection is 
warranted.

The probative evidence in this case demonstrates that it is 
at least as likely as not that the veteran's deviated nasal 
septum developed during his period of service.  

Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that it is as likely as not that the 
veteran's deviated nasal septum is related to his period of 
military service.  Therefore, the criteria for service 
connection are met and service connection for a deviated 
nasal septum is granted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

The veteran's claim of entitlement to service connection for 
a left knee condition was previously denied in an August 
1981.  The veteran was notified of that decision but failed 
to perfect a timely appeal.  The decision became final.  In 
an application dated January 18, 1983, the veteran submitted 
a claim of entitlement to service connection for his knees, 
in addition to other conditions.  Subsequent to such claim, 
the RO sent the veteran a decision letter, dated in January 
1983, which denied the veteran's claim of entitlement to 
service connection for all conditions claimed.  The RO letter 
also informed the veteran that his claim of entitlement to 
service connection for his knees was previously denied and 
that he was so advised in an August 1981 letter, and provided 
the veteran with his appellate rights.  The veteran was 
notified of the January 1983 decision but failed to perfect a 
timely appeal.  The decision became final.

A September 1999 rating decision granted the veteran service 
connection for a left knee condition, and assigned a ten 
percent disability rating for same, effective September 30, 
1992.  The effective date assigned corresponded to the date 
of receipt of the veteran's application to reopen his 
previously denied claim of entitlement to service connection 
for a left knee condition.  

By a February 2006 rating decision, the RO granted the 
veteran an earlier effective date, April 23, 1992, for his 
service-connected left knee condition.  The effective date 
assigned corresponded to the date of receipt of the veteran's 
application to reopen his previously denied claim of 
entitlement to service connection for a left knee condition, 
filed five months earlier than the September 30, 1992 
application described above.  

The veteran contends that the appropriate effective date 
assigned for service connection of his left knee condition 
should be June 26, 1981, the date of his original claim of 
entitlement to service connection for a left knee condition.  

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2008). 

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2008); Norris v. West, 12 Vet. App. 
413 (1999).

With regard to whether informal or formal claims, or written 
intent to file an application to reopen his previously denied 
claim of entitlement to service connection for a left knee 
condition was filed after the January 1983 denial and prior 
to the April 23, 1992, application to reopen, the Board finds 
no evidence of there being such a claim.

The date of the VA examination, January 4, 1999, is the date 
upon which evidence of a nexus between the veteran's in-
service knee injury and his current left knee condition was 
made of record.  Thus, January 4, 1999, is the date upon 
which entitlement to service connection for a left knee 
condition arose.  

The date entitlement to service connection for a left knee 
condition arose is January 4, 1999, the date upon which the 
evidence of record indicated a nexus between the veteran's 
in-service knee injury and his current left knee condition.  
The date of receipt of the claim of entitlement to service 
connection for a left knee condition, as discussed above, is 
April 23, 1992.  The later of the two dates, January 4, 1999 
and April 23, 1992, is January 4, 1999.  Thus, the earliest 
possible effective date for the award of service connection 
for a left knee condition is January 4, 1999.  38 C.F.R. § 
3.400.  The Board notes, however, that the February 2006 RO 
rating decision assigned an effective date of April 23, 1992 
for service connection for a left knee condition, and such 
effective date will not be disturbed.  

As the preponderance of the evidence is against the claim of 
entitlement to an effective date earlier than April 23, 1992 
for service connection for a left knee condition, the 
benefit-of-the-doubt standard of proof does not apply, and 
the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for entitlement to service connection for a low 
back disorder is reopened. 

The claim for entitlement to service connection for residuals 
of a left great toe fracture is reopened. 

The claim for entitlement to service connection for a 
deviated nasal septum is reopened. 

Service connection for a low back disorder is granted.

Service connection for residuals of a left great toe fracture 
is granted.

Service connection for a deviated nasal septum is granted.

An effective date earlier than April 23, 1992 for service 
connection for a left knee condition is denied. 


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


